ORDER
PER CURIAM:
Relator here made application for an appropriate writ seeking to set aside an order of the district court of the Thirteenth judicial district, the Honorable B. W. Thomas, presiding, wherein that court denied an application for an injunction. The injunction sought below was to prevent the school board of Billings School District No. 2 of Yellowstone County from issuing individual teacher contracts after the relator and the school board failed to reach agreement on a master professional agreement.
Under the terms of section 75-6116, R.C.M.1947, it is. *3clear that the school board has final authority. The relator’s contention is that reaching a master agreement is mandatory under the Professional Negotiations Act for Teachers (section 75-6115 through 75-6128, R.C.M.1947) and acts as a condition precedent to the issuance of individual teacher contracts. We do not agree.
After studying the record, briefs, and hearing oral argument, this Court declines to take jurisdiction of this application for extraordinary relief. The Professional Negotiations Act for Teachers does not require a board of trustees to reach a settlement, it only requires a good faith effort and the trial court found that such an effort was made. The final decision rests with the board as Article X, Section 8 of the Constitution of Montana, adopted in 1972 requires.
Accordingly the application is denied.
The foregoing order per curiam is concurred in by MR. CHIEF JUSTICE JAMES T. HARRISON and MR. JUSTICE CASTLES and the HONORABLE ROBERT BOYD, District Judge, sitting for MR. JUSTICE DALY.
The views of MR. JUSTICE JOHN C. HARRISON and the HONORABLE GORDON BENNETT, District Judge, sitting for MR. JUSTICE HAS WELL are not available at this writing; but because of the opening dates of school this order is made.